DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smittybilt Installation Instructions Jeep JK HD Tire Carrier Kit (“Smittybilt 1”).
Regarding claim 11, Smittybilt 1 discloses a hinge and wheel carrier assembly, comprising: a main bracket member (Fig. C, portion labeled “HD Tire Carrier”) configured to be mounted to a first body panel (rear tailgate of vehicle – Fig. D); a hinge connection member (Fig. C – upper hinge bracket) configured to be mounted to a second body panel (Fig. C – rear quarter panel of vehicle); a wheel carrier assembly, comprising (i) a first bracket portion (Fig. G – tire carrier mount) fixedly connected to the main bracket member, (ii) a second bracket portion (Fig. F – upper and lower wheel mount assembly bracket, except for the flange portion connecting to the wheel) moveably connected to the first bracket portion (Fig. G – the second bracket portion can be adjusted vertically relative to the first bracket portion via the holes), and (iii) a wheel mounting portion (Fig. F – flange adjacent the wheel for connecting the wheel to the bracket); wherein the second bracket portion is configured to position a wheel mounted on the wheel mounting portion in at least two positions relative to the first bracket 
Regarding claim 12, Smittybilt 1 discloses wherein the second bracket portion comprises a first member (Fig. F – upper wheel mount assembly bracket) and a second member (Fig. F – lower wheel mount assembly bracket).
Regarding claim 13, Smittybilt 1 discloses wherein the first member is configured to move along an axis relative to the first bracket portion (the first member is adjustable vertically relative to the first bracket portion via the holes – Fig. G).
Regarding claim 16, Smittybilt 1 discloses wherein the wheel mounting portion is configured to hold the wheel at a first position and a second position relative to the main bracket member (the wheel mounting portion is capable of holding the wheel at various vertical and fore/aft locations via the bolt/hole adjustments in Figs. F and G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of Smittybilt Pivot HD Tire Carrier Installation Guide (“Smittybilt 2”).
Regarding claim 1, Smittybilt 1 discloses a hinge and bracket assembly, comprising: a main bracket member (Fig. C, portion labeled “HD Tire Carrier”); a hinge vehicle connection member (Fig. C - upper hinge bracket connected to vehicle) having a 
Regarding claim 2, Smittybilt 1 discloses a pin member (Fig. C – hinge pin connecting the upper hinge bracket and the main bracket member) configured to hingedly interconnect the main bracket member and the hinge vehicle connection 
Regarding claim 3, Smittybilt 1 discloses a member carrier assembly, wherein the member carrier assembly comprises: a first bracket portion (Fig. F – lower wheel mount assembly bracket portion) configured to carry a wheel; and a second bracket portion (Fig. F – upper wheel mount assembly bracket portion); wherein the first bracket portion is operable to move relative to the second bracket portion (Fig. F – the bracket portions are movable relative to each other via the bolts/holes).
Regarding claim 4, Smittybilt 1 discloses wherein the second bracket portion is fixed to the main bracket member (Steps 10-11; Figs. G-H).
Regarding claim 5, Smittybilt 1 discloses wherein the first bracket portion is configured to move relative to the second bracket portion to move the wheel to one of a plurality of positions relative to the main bracket portion (Fig. F – via the bolts/holes).
Regarding claim 6, the combination from claim 1 discloses wherein the body reinforcement member extends between the first connection end and the second connection end (Smittybilt 1, Fig. C – the portion of the upper hinge bracket positioned against the body extends between the upper and lower sides of the upper hinge bracket (i.e. between the first connection end and the second connection end); see also Smittybilt 2, page 2 photos).
Regarding claim 7, the combination from claim 1 discloses wherein the body reinforcement member comprises an integral member configured to be connected to the hinge vehicle connection member (Smittybilt 1, Fig. C - the reinforcement member is 
Regarding claim 8, Smittybilt 1 discloses wherein the main bracket member is configured to be (i) hingedly connected to the hinge vehicle connection member (Fig. C) and (ii) fixedly connected to a vehicle body panel (Fig. D); wherein the main bracket is operable to carry the vehicle body panel relative to the hinge vehicle connection member (Fig. D).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Smittybilt 2, further in view of US Patent 2,698,118 to Dickason.
Regarding claim 6, although the combination from claim 1 discloses the body reinforcement member (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Dickason discloses a spare tire carrier including a body reinforcement member (22 – Fig. 2) extending between the first (top) and second (bottom) connection ends.  It would have been obvious to one of ordinary skill to have included a reinforcement member in Smittybilt between the two hinge brackets (i.e. the two connection ends in this rejection) to strengthen and stabilize the assembly.
Regarding claim 7, the combination from claim 6 discloses wherein the body reinforcement member comprises an integral member configured to be connected to the hinge vehicle connection member (Dickason Fig. 2 – 22 is a single integral member).  Although Dickason discloses forming the body reinforcement member integrally with the hinge vehicle connection member, it would have been obvious to one of ordinary skill to have formed the body reinforcement member separately and connected it to the hinge Nerwin v. Erlichman, 168 USPQ 177, 179.  Smittybilt 1 discloses separately attaching other portions of the carrier (see, for example, Fig. E – the wheel mount base is secured to the main bracket member).
Regarding claim 8, Smittybilt 1 discloses wherein the main bracket member is configured to be (i) hingedly connected to the hinge vehicle connection member (Fig. C) and (ii) fixedly connected to a vehicle body panel (Fig. D); wherein the main bracket is operable to carry the vehicle body panel relative to the hinge vehicle connection member (Fig. D).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Smittybilt 2, further in view of US Published Application 2012/0233813 to Settsu.
Regarding claim 9, Smittybilt 1 fails to disclose a stop arm and stop member.  However, Settsu discloses a hinging vehicle door with a door checker that includes a stop arm (Annotated Fig. 5 below) extending from a first body panel (Fig. 1); a stop member (Annotated Fig. 5 below) extending from the stop arm; wherein the stop member is configured to engage a second body panel to limit movement of the stop arm and the first body panel (Fig. 1).  It would have been obvious to one of ordinary skill to have included a door checker in Smittybilt 1 to retain the door in a half-open or full-open position, as taught by Settsu (para. 0007), and to prevent any damage either to the door or to the hinge that would be incurred by over rotation of the door.

    PNG
    media_image1.png
    330
    685
    media_image1.png
    Greyscale

					Settsu Annotated Fig. 5
	Regarding claim 10, the combination from claim 9 discloses wherein the stop arm defines a stop member engagement region; wherein the stop member extends from a surface of the stop arm to engage a region (Annotated Fig. 5 above).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of US Published Application 2020/0148289 to Evans.
Regarding claim 14, Smittybilt 1 fails to disclose angular adjustment.  However, Evans discloses a spare tire carrier that adjusts to a plurality of different height and angular positions (Fig. 3E).  It would have been obvious to one of ordinary skill to have used Evans’ positioning mechanism in Smittybilt to alternately increase the departure angle and increase visibility as needed, as taught by Evans (para. 0003).  In the combination, Evans’ positioning mechanism would be secured at the flange securing to the tire (Smitybilt 1 - Fig. F).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of US Patent 1,327,261 to Wilson and US Patent 6,739,269 to Benton.
Regarding claim 14, Smittybilt 1 fails to disclose angular adjustment.  However, Wilson discloses that it is advantageous to provide for mounting a spare tire at various angles (Col. 1, lines 11-17) and Benton discloses a known method for angularly adjusting an object carried at the rear of a vehicle (via 20, 22, 24, 25 – Figs. 6-7).  It would have been obvious to one of ordinary skill to have incorporated Benton’s angular adjustment pin and slot into Smittybilt 1’s spare tire bracket to allow for adjusting the angle of the spare tire, as taught by Wilson.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of Dickason.
Regarding claim 15, Smittybilt 1 discloses a body reinforcement member ((Fig. C – the portion of the upper hinge bracket positioned against and secured to the body between the first connection end and second connection end).  However, in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Dickason discloses a body reinforcement member (Dickason – 22, Fig. 2) configured to be connected to the hinge connection member.  It would have been obvious to one of ordinary skill to have included a reinforcement member in Smittybilt 1 between the two hinge brackets to strengthen and stabilize the assembly.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of US Published Application 2010/0025443 to Racz and US Patent 1,735,024 to Toncray.


Regarding claim 19, the combination from claim 17 discloses wherein the abutment portion is positioned at a first end of the elongated member (Toncray Fig. 2, dashed lines – the abutment portion is at the outer end of the elongated member).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1, Racz and Toncray, further in view of Settsu.
Regarding claim 20, the combination from claim 17 fails to disclose the first and second abutment portions.  However, Settsu discloses a stop that includes a stop member (Annotated Fig. 5 above) comprising an elongated member (any one of 62 in Settsu Annotated Fig. 5) configured to be connected to the stop arm; and an abutment portion (43 surrounding 62 in Settsu Annotated Fig. 5) formed with the elongated member, wherein the abutment portion is positioned at a first end of the elongated member (Settsu Annotated Fig. 5 above – 43 is positioned at a top end of the elongated member; alternatively, 43 is positioned at a right end of the elongated member); wherein the abutment portion includes a first abutment portion positioned at a first end of the elongated member and a second abutment portion positioned at a second end of the elongated member (Settsu Annotated Fig. 5 above – one portion of 43 is positioned at a top end of 62 and another portion of 43 is positioned at a bottom end of 62; alternatively, one portion of 43 is positioned at a right end of 62 and another portion of .  
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that the cited references do not disclose the elements of amended independent claim 1 (page 10), see the rejection above, which explains how each element is found in the applied references.
As to applicant’s argument that the prior art fails to disclose the second bracket portion being configured to position a wheel mounted on the wheel mounting portion in at least two positions relative to a first bracket portion (page 11), the rejection describes where the prior art discloses these features, specifically, Smittybilt 1 discloses a wheel carrier assembly, comprising (i) a first bracket portion (Fig. G – tire carrier mount) fixedly connected to the main bracket member, (ii) a second bracket portion (Fig. F – upper and lower bracket, except for the flange portion connecting to the wheel) moveably connected to the first bracket portion (Fig. G – the second bracket portion can be adjusted vertically relative to the first bracket portion via the holes), and (iii) a wheel mounting portion (Fig. F – flange adjacent the wheel for connecting the wheel to the bracket); wherein the second bracket portion is configured to position a wheel mounted on the wheel mounting portion in at least two positions relative to the first bracket portion (Fig. G – the 

    PNG
    media_image2.png
    442
    412
    media_image2.png
    Greyscale

			Smittybilt Annotated Fig. F

    PNG
    media_image3.png
    374
    482
    media_image3.png
    Greyscale

			Smittybilt Annotated Fig. G

As to applicant’s argument that Evans fails to disclose the plurality of angular positions from claim 14 (page 11), it appears that this claim should read “wherein the second bracket portion is configured to move to a plurality of angular positions relative to the first bracket portion” because it is the second bracket portion which is moveable connected to the first bracket portion (see claim 11).  However, even under a broad reading of applicant’s original claim language, the first member would effectively move relative to the second member to a plurality of angular positions, as shown in Evans Fig. 3E (the tire is at different angular positions in the dashed and solid lines).
As to applicant’s argument that there is no reason to combine Smittybilt 1 and Racz (page 12), see the rejection above, which provides the disclosures of each reference and the motivation to make the combination.
As to applicant’s argument that the prior art fails to disclose the elements of amended claim 17 (page 12), see the new rejection based in part on Toncray above.
As to applicant’s argument that the prior art fails to disclose the elements of amended claim 18 (page 13), see the rejections based on Toncray above.  Settsu also discloses these elements (see the rejection of claim 20 based on Settsu).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734